Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 13-80928-CIV-MARRA
                                (Consolidated Action: Lead Case)


    RICHARD COTROMANO, et al., all on behalf of                9:13-cv-80928 Marra/Reinhart
    themselves and all others similarly situated,
          Plaintiffs,
    vs.
    RAYTHEON TECHNOLOGIES CORPORATION,
    Pratt & Whitney Group, A Connecticut Corporation,
    and PALM BEACH AGGREGATES, LLC, a
    Florida Corporation,
          Defendants.

    _________________________________________________/
    JOSEPH ADINOLFE, etc., et al.,                             9:10-cv-80840 Marra/Reinhart

          Plaintiffs,
    vs.

    RAYTHEON TECHNOLOGIES CORPORATION,
    Pratt & Whitney Group, A Connecticut Corporation,

          Defendant.
    __________________________________________________/


                          PRATT & WHITNEY’S DAUBERT MOTION TO
                        EXCLUDE THE TESTIMONY OF BRIAN D. MOORE
                         AND INCORPORATED MEMORANDUM OF LAW
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 2 of 28




                                                       TABLE OF CONTENTS


   INTRODUCTION ......................................................................................................................... 1

   BACKGROUND ........................................................................................................................... 2

   ARGUMENT ................................................................................................................................. 4

   I.        MOORE’S OPINIONS REGARDING “TEMPORAL” AND “SPATIAL”
             CORRELATIONS SHOULD BE EXCLUDED. .............................................................. 5

             A.         Moore’s Alleged “Temporal Correlation” Is Unreliable. ...................................... 5

             B.         Moore’s Alleged “Spatial Correlation” Is Neither Relevant Nor
                        Reliable. ................................................................................................................. 6

                        1.         Moore’s “spatial correlation” theory does not fit the facts of
                                   this case. ..................................................................................................... 7

                        2.         Moore did not employ any reliable methodology to form his
                                   “spatial correlation” opinion. ..................................................................... 8

   II.       MOORE’S OPINIONS REGARDING THE SUPPOSED
             ENVIRONMENTAL TRANSPORT OF CONTAMINANTS SHOULD BE
             EXCLUDED. ..................................................................................................................... 9

             A.         Moore Did Not Conduct Any Expert Analysis To Support His Theory
                        That Contaminants Could Travel By Air From Pratt & Whitney To The
                        Acreage. ................................................................................................................. 9

             B.         Moore’s Opinions Related To Groundwater Transport Solely Consist
                        Of Improper Bolstering. ......................................................................................... 9

             C.         There Is No “Fit” Between Moore’s Groundwater Opinions And This
                        Case. ..................................................................................................................... 10

   III.      MOORE’S OPINIONS REGARDING MOVEMENT OF CONTAMINANTS
             WITHIN THE ACREAGE SHOULD BE EXCLUDED. ............................................... 11

             A.         Moore’s Opinion As To Alleged Wind Transport Of Contaminants Is
                        Unsupported And Unreliable. .............................................................................. 12

             B.         Moore’s Theory Of Groundwater Transport Within The Acreage Is Not
                        Supported By A Reliable Methodology............................................................... 13

             C.         Moore’s Opinions Regarding Alleged Movement Of Contaminants
                        Within The Acreage Do Not “Fit” This Case. ..................................................... 14



                                                                           i
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 3 of 28




   IV.       MOORE’S REMAINING OPINIONS REGARDING THE ALLEGED
             TRANSPORT OF SOIL SHOULD BE EXCLUDED. ................................................... 15

             A.         Moore’s Factual Commentary Is Not An Appropriate Subject Matter
                        For Expert Testimony. ......................................................................................... 15

             B.         Moore’s “Opinions” Regarding Supposed Soil Transport Are Not
                        Premised Upon Any Reliable Methodology. ....................................................... 17

             C.         Moore’s Speculative Interpretations Of Documents Are Irrelevant. ................... 19

   CONCLUSION ............................................................................................................................ 20




                                                                       ii
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 4 of 28




                                                  TABLE OF AUTHORITIES



   Cases
   Allison v. McGhan Med. Corp.,
     184 F.3d 1300 (11th Cir. 1999) ................................................................................................ 20

   Chapman v. Procter & Gamble Distrib., LLC,
     766 F.3d 1296 (11th Cir. 2014) ................................................................................................ 20

   Cotromano v. United Techs. Corp.,
     2018 WL 2047468 (S.D. Fla. May 2, 2018) ................................................................... 5, 13, 16

   Daubert v. Merrell Dow Pharms., Inc.,
     509 U.S. 579 (1993) ........................................................................................................... passim

   Eberli v. Cirrus Design Corp.,
     615 F. Supp. 2d 1357 (S.D. Fla. 2009) ..................................................................................... 10

   Gen. Elec. Co. v. Joiner,
     522 U.S. 136 (1997) .................................................................................................................. 19

   Hibiscus Assoc. Ltd. v. Bd. of Trustees of Policemen & Firemen
     Ret. Sys. of City of Detroit,
     50 F.3d 908 (11th Cir. 1995) .................................................................................................... 15

   Highland Capital Mgmt., L.P. v. Schneider,
     379 F. Supp. 2d 461 (S.D.N.Y. 2005) ................................................................................ 16, 17

   In re Rezulin Prods. Liab. Litig.,
      309 F. Supp. 2d 531 (S.D.N.Y. Mar. 15, 2004) ........................................................................ 16

   In re TMI Litig.,
      193 F.3d 613 (3rd Cir. 1999) ...................................................................................................... 9

   In re Trasylol Prods. Liab. Litig.,
      709 F. Supp. 2d 1323 (S.D. Fla. 2010) ............................................................................... 16, 17

   Kumho Tire Co. v. Carmichael,
     526 U.S 137 (1999) ............................................................................................................... 5, 14

   LinkCo, Inc. v. Fujitsu Ltd.,
     2002 WL 1585551 (S.D.N.Y. July 16, 2002) ............................................................... 16, 17, 19

   McClain v. Metabolife Int’l, Inc.,
    401 F.3d 1233 (11th Cir. 2005) ........................................................................................ 4, 6, 13



                                                                       iii
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 5 of 28




   Oddi v. Ford Motor Co.,
     234 F.3d 136 (3d Cir. 2000) ....................................................................................................... 5

   Rink v. Cheminova, Inc.,
     400 F.3d 1286 (11th Cir. 2005) .................................................................................................. 4

   Tampa Bay Water v. HDR Eng’g,
     2011 WL 7429399 (M.D. Fla. Sept. 8, 2011) ........................................................................... 17

   United States v. Frazier,
     387 F.3d 1244 (11th Cir. 2004) ......................................................................................... passim

   Rules
   Fed. R. Evid. 403 .......................................................................................................................... 19

   Fed. R. Evid. 702 ............................................................................................................ 4, 6, 13, 15

   Fed. R. Evid. 703 .......................................................................................................................... 16




                                                                         iv
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 6 of 28




                                           INTRODUCTION
           Plaintiffs claim that their properties diminished in value as the result of the publicity
   surrounding the declaration of a “cancer cluster” in the Acreage neighborhood in which their
   homes are located. Plaintiff expert Brian Moore purports to support this theory with a smattering
   of opinions based on his supposed expertise in “geology, hydrogeology, hydrology, chemistry,
   physics,” and “most of the major scientific fields.” Ex. 1 (1/11/18 Moore Test.) 46:25-47:7. But
   those opinions are not the result of actual expert analysis, nor would they be relevant even if they
   were reliable.
           Moore purports to find a “temporal” and “spatial” relationship between Plaintiffs’
   relatives’ cancer diagnoses, the location of Plaintiffs’ homes, and the delivery of “fill” to a random
   assortment of properties in the Acreage by a company called Tru Trucking. He also sponsors other
   aspects of Plaintiffs’ theory of the case, for example by offering his interpretation of evidence
   concerning the remediation of fuel-contaminated soil at the Magnum facility and summarizing
   other experts’ opinions about the flow of groundwater into and around the Acreage. These and
   other opinions have nothing to do with geology or any other supposed area of expertise, nor are
   they based on any discernible methodology. Instead, Moore’s opinions are merely a regurgitation
   of other experts’ opinions, a recitation of slanted facts he claims to have “discerned” from a
   document review, or conclusions he summarily drew after putting data provided by Plaintiffs’
   lawyers into charts.
           This Court recognized the limited utility of Moore’s testimony at the class certification
   hearing in this case. When addressing Pratt & Whitney’s Motion to Strike Moore’s untimely and
   inadmissible direct testimony, the Court captured the thrust of Pratt & Whitney’s objection to
   Moore simply providing Plaintiffs’ spin on the circumstantial evidence they offer to support their
   soil transport theory of liability:
           On the issue of Mr. Moore’s testimony, I read his affidavit last evening. Frankly, I
           had some issues with it. Didn’t quite understand why I needed a geologist to explain
           to me all the history about the movement of the soil, and I don’t know what -- why
           I need an expert geologist to explain all of that. I don’t know why that’s within his
           area of expertise. Anybody can listen to the evidence about the soil transports and
           everything that I’ve heard about the wrong routes and the wrong exits on the
           turnpike that didn’t exist and everything. I don’t know what that has to do with a
           geologist. A trier of fact can listen to all that evidence and draw whatever
           conclusions the trier of fact wants to draw from that circumstantial evidence. Again,
           I don’t see how that has anything to do with an expert opinion.



                                                     1
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 7 of 28




   Ex. 2 (1/10/18 Moore Test.) 5:13-6:1.
          Even setting aside Moore’s lack of an analytical or logical basis for his opinions, they
   would not help a trier of fact decide any material issue in this case. For instance, Moore issues a
   number of opinions regarding the environmental transport of contaminants, but Plaintiffs have
   made clear that they intend to prove that contaminants traveled to the Acreage via a supposed soil
   trucking conspiracy, rendering Moore’s summary of other experts’ opinions on the potential for
   groundwater transport irrelevant. See, e.g., DE 552 at 4-5. Moore’s opinions on Plaintiffs’
   “trucking” theory and supposed “spatial” and “temporal” correlations related to fill dirt are also
   irrelevant. As explained in summary judgment briefing, Plaintiffs intend to prove that their
   diminution in property value was caused by the declaration of a cancer cluster. DE 559 at 4-10.
   That means they must prove that Pratt & Whitney caused the cancer cluster, and therefore the
   cancers that comprise the cluster. Id. Yet Moore admitted that he cannot say that any soil removed
   from Pratt & Whitney was contaminated with radioactive material, that any home in the Acreage
   received contaminated soil from Pratt & Whitney, or indeed the source from which any home in
   the Acreage received its soil. He thus cannot say that the members of the cancer cluster and/or the
   Plaintiffs in this case received soil from Pratt & Whitney, or that they were exposed to
   contaminated soil, rendering his opinions about soil transport irrelevant as well. In short, Moore
   does not advance any of Plaintiffs’ claims, meaning his opinions do not “fit” this case.
          For these reasons, as set forth below, Moore’s opinions should be excluded.
                                            BACKGROUND
          Plaintiffs rely on five reports from Brian Moore: 1) a May 23, 2016 Declaration, Ex. 3;
   2) an August 8, 2016 Supplemental Declaration, Ex. 4; 3) a December 1, 2017 Direct Testimony
   Affidavit, Ex. 5; 4) a December 22, 2017 Report, Ex. 6; and 5) a March 23, 2018 “Reply to the
   Responses to the Opinion of Brian D. Moore as Contained in UTC Expert Submissions,” Ex. 7.
          2016 Declaration. Moore’s stated aim in his 2016 Declaration was “to perform a peer
   review of readily available scientific literature and other furnished professional reports and
   declarations, and compose a declaration using my own experience and professional judgement on
   transport and/or migration of oil and/or hazardous material (OHM), including radioactive
   materials, to the unincorporated portion of Palm Beach County known as the Acreage.” Ex. 3
   (5/23/16 Moore Decl.) at 2. In reality, he merely summarized the hydrogeology opinions of other
   experts who are not themselves being called to testify in this case. Id. at 2-4.



                                                     2
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 8 of 28




          2016 Supplemental Declaration. Moore’s 2016 Supplement described his review of
   documents concerning Pratt & Whitney soil manifests from environmental remediation projects,
   as well as his summary of the testing analysis conducted by another plaintiff expert, Marco
   Kaltofen. Ex. 4 (8/8/16 Moore Decl.). Based on his review of those documents and Kaltofen’s
   report, Moore opined that “oil and/or hazardous material (OHM)” allegedly exists in the Acreage
   above background levels and that there purportedly is a temporal correlation between soil being
   transported off the Pratt & Whitney campus for remediation, fill being used in the Acreage for
   house pad development, and the dates of diagnoses of cancer in the Acreage. Id. at 2, 4-5, Ex. A.
   He did not conduct any independent study or analysis in reaching that conclusion. Rather, his
   opinions were premised upon his admitted “data presentation” of points plotted on a graph to
   reflect the construction of homes in the Acreage alongside some Plaintiffs’ diagnoses. See id. at
   Ex. A; Ex. 1 (Moore) 6:8-24 (Q. “What you did here was not based on geology, for example. It
   was, as you explained in your deposition, data presentation?” A. “Correct.”).
          2017 Direct Testimony Affidavit. Moore next offered previously undisclosed factual
   commentary, under the guise of “expert” opinions, in his 2017 Affidavit for the class certification
   hearing. Ex. 5 (12/1/17 Moore Aff.). Though the direct testimony affidavits were intended to
   streamline the hearing, Moore proffered entirely new and wide-ranging factual assertions,
   chronicling his interpretation of documents and testimony.
          2017 Report. Moore’s December 2017 Report summarized and incorporated his prior three
   submittals. Ex. 6 (12/22/17 Moore Rpt.) ¶ 5. Moore reiterated his opinions on: 1) alleged
   contamination in the Acreage; 2) alleged transport of contamination by way of groundwater and
   air; 3) purported correlations between the use of fill in the Acreage, removal of soil from Pratt &
   Whitney, and cancer cases in the Acreage; 4) soil remediation activity at Pratt & Whitney; and 5)
   the purported trucking of soil from Pratt & Whitney to the Acreage. Id. This report does not contain
   any citations to specific documents to support any of his claims and relies upon the facts Moore
   claims to have “discerned” as listed in Attachment C (which includes a recitation of the “facts” he
   claims to have discerned in his 2017 Affidavit). Ex. 8 (4/20/18 Moore Tr.) 191:21-192:12;
   compare Ex. 5, with Ex. 6 at Attachment C. Moore also includes eight maps he created that depict
   plaintiff properties alongside Acreage parcels that allegedly received fill in connection with
   construction activities in the 2000-2001 time period. Ex. 6 at Attachment B. Overlain on these
   maps are purported “interpolated” wind contribution, canal flow direction, and “near-surface



                                                    3
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 9 of 28




   groundwater flow direction,” which he claims illustrate a spatial correlation “along prevailing
   average wind vectors and interpolated groundwater flow directions.” Ex. 6 at 5, Attachment B.
          2018 Reply Report. Moore’s 2018 Reply attempts to respond to critiques of his opinions
   offered by Pratt & Whitney’s experts Thomas Missimer, Ph.D., Thomas Borch, Ph.D., and John
   Frazier, Ph.D. But the extent of Moore’s response to these experts is a series of bare claims that
   “nothing” in those expert submittals alters his opinions. He also offers his interpretation of the
   January 2018 deposition of a fact witness, Frank Trujillo of Tru Trucking, and the February 2018
   amended interrogatory response of former Plaintiff Tracy Newfield, which itself conveys the
   hearsay of a previously deposed fact witness. Ex. 7 (3/23/18 Moore Reply).
                                              ARGUMENT
          Federal Rule of Evidence 702 governs the admissibility of expert witness testimony.
   District courts act as “gatekeepers” to the admission of expert testimony, ensuring that any and all
   expert testimony or evidence admitted is relevant and reliable. Daubert v. Merrell Dow Pharms.,
   Inc., 509 U.S. 579, 589 (1993). Expert testimony must meet the test of admissibility found in
   Federal Rule of Evidence 702, which states:
          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if: (a) the expert's
          scientific, technical, or other specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue; (b) the testimony is based
          on sufficient facts or data; (c) the testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied the principles and methods to the
          facts of the case.

          The Eleventh Circuit has distilled this analysis into a “rigorous three-part inquiry.” United
   States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). First, the proffered expert’s testimony
   must “concern[] matters that are beyond the understanding of the average lay person,” and be
   helpful to the trier of fact. Daubert, 509 U.S. at 591; Frazier, 387 F.3d at 1262. Second, the expert’s
   opinions must be based on a sufficiently reliable and discernible methodology. Rink v. Cheminova,
   Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005). Third, the proffered expert must be qualified to
   offer his opinions. Frazier, 387 F.3d at 1260. Importantly, “any step that renders the analysis
   unreliable under the Daubert factors renders the expert’s testimony inadmissible.” McClain v.
   Metabolife Int’l, Inc., 401 F.3d 1233, 1245 (11th Cir. 2005) (internal citations and quotation
   omitted) (emphasis in original). Plaintiffs bear the burden of establishing the helpfulness,
   reliability, and qualification of Brian Moore and his testimony. Id. at 1238; see also Daubert, 509


                                                     4
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 10 of 28




   U.S. at 592 n.10 (proponent of expert testimony must prove admissibility by a preponderance of
   the evidence).
          None of Moore’s purported expert opinions are based on scientific, technical, or
   specialized expertise, nor are they grounded in any discernible or reliable methodology. Moore
   has not engaged in any independent studies or analysis. Instead, he created charts and maps
   premised upon information given to him by Plaintiffs’ counsel and purportedly “discerned” facts
   based upon his slanted review of select documents and testimony. All of his opinions should be
   excluded as they are not the result of expert analysis.
   I.     MOORE’S OPINIONS REGARDING “TEMPORAL” AND “SPATIAL”
          CORRELATIONS SHOULD BE EXCLUDED.
          In his 2016 Supplement and then his 2017 Report, Moore opines that there is a temporal
   correlation and a spatial correlation between events in the Acreage and at Pratt & Whitney. He
   relies upon a graph and maps he created from information supplied to him by Plaintiffs’ counsel,
   without any explanation as to the methodology he employed or the basis for his conclusions.
          When assessing whether an expert’s proposed testimony is reliable, the Court may consider
   (1) whether the opinion can be tested or whether it is purely subjective; (2) whether it has been
   subject to peer review and publication; (3) the known or potential rate of error; (4) the existence
   and maintenance of controls, and (5) whether the method has been generally accepted in the
   scientific community. See Kumho Tire Co. v. Carmichael, 526 U.S 137, 149-50 (1999). “Under
   these factors, experts are not allowed to engage in haphazard, intuitive inquiry, and they must
   explain the research and methodology they employed in sufficient detail in order to allow the other
   party’s expert to test that hypothesis.” Cotromano v. United Techs. Corp., 2018 WL 2047468, at
   *14 (S.D. Fla. May 2, 2018) (citing Oddi v. Ford Motor Co., 234 F.3d 136 (3d Cir. 2000)). Moore’s
   opinions are entirely speculative and lack any rigorous, reliable, or identifiable methodology. For
   that reason, they should be excluded.
          A.        Moore’s Alleged “Temporal Correlation” Is Unreliable.
          Moore offers his opinion that there is a “temporal correlation” between soil leaving Pratt
   & Whitney and fill being used in the Acreage based on a graph he created. He constructed a
   timeline and plotted on it the dates of select cancer diagnoses in the Acreage, the completion of 30
   selected house pads, and the dates that Pratt & Whitney sent soil to a thermal treatment facility.
   Ex. 4 (Moore) at Ex. A. Moore’s conclusory assertion that there is a “temporal correlation”



                                                    5
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 11 of 28




   between these data points is not supported by a shred of expert analysis. He merely presented data
   supplied by Plaintiffs’ counsel and cast it as an opinion.
          Moore did not conduct any type of statistical analysis or assessment of the data he received
   from Plaintiffs’ counsel. There was no methodology other than plotting the dates on the timeline.
   Moore himself admitted that there was “no geology” or science involved in those opinions; the
   chart was simply “data presentation.” Ex. 9 (9/16/16 Moore Tr.) 134:6-135:19; Ex. 1 (Moore) 6:8-
   24. Moore himself did not sponsor or choose the underlying data, and the only step Moore took
   after plotting the data was to look at the points on the graph. Ex. 8 (Moore) 460:24-461:8. This is
   not the province of experts. Frazier, 387 F.3d at 1262-63 (expert testimony admissible if it offers
   something “beyond the understanding and experience of the average citizen”) (citation omitted).
          Further, even if Moore had conducted some statistical inquiry, he did not consider
   anywhere close to enough data to draw a conclusion about a “correlation” between the diagnosis
   dates of cancers in the Acreage and Pratt & Whitney’s remediation activities. He only considered
   these and related Plaintiffs’ diagnoses, rather than considering all of the diagnoses in the Acreage.
   Ex. 8 (Moore) 458:6-22; 460:16-23. He also focused solely on the time period with which he was
   concerned and did not compare that data to diagnoses from before or after that time period to
   determine if there was any type of increase or decrease that correlated to a particular time period
   or event. Id. at 457:13-458:3; 458:23-459:11; 460:10-15.
          Expert testimony is only reliable when it is grounded in a “rigorous methodology,” Frazier,
   387 F.3d at 1262, and is “based upon sufficient facts or data,” McClain, 401 F.3d at 1237 (quoting
   Fed. R. Evid. 702). Moore’s biased presentation of data that was cherry-picked by Plaintiffs’
   counsel does not constitute a sound methodology. Moore simply does not conduct any expert
   analysis to support his baseless, conclusory assertion, and his “temporal correlation” opinion
   should be excluded.
          B.      Moore’s Alleged “Spatial Correlation” Is Neither Relevant Nor Reliable.
          Moore’s opinion about an alleged “spatial correlation” between parcels in the Acreage that
   received fill dirt in 2000-2001 and Plaintiffs’ homes should also be excluded, for two reasons.
   First, his “spatial correlation” opinion does not fit the case, given that Moore does not know where
   the fill in the Acreage came from. Second, the opinion is unreliable, as it is not based on any
   discernible methodology (much less a reliable one), nor is it based on sufficient facts or data. Ex.
   6 (Moore) at 5.



                                                    6
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 12 of 28




                  1.      Moore’s “spatial correlation” theory does not fit the facts of this case.
          Moore reached his conclusion about a “spatial correlation” by highlighting particular
   homes on a map and deducing that they are close to one another. Specifically, he highlighted in
   blue or purple select homes of Plaintiffs in this and related cases and highlighted in red some
   homes he believes received fill in 2000-2001, which is the primary period during which he says
   soil was being removed from Pratt & Whitney. 1 Ex. 6 (Moore) at Attachment B; Ex. 8 (Moore)
   277:9-12; 278:6-24.
          Critically, Moore does not know and therefore cannot say where any of the fill purportedly
   used at the “red” properties came from. Ex. 8 (Moore) 283:8-25; 326:7-17. Indeed, he does not
   have any information as to where any homeowners in the Acreage got their fill (though he
   acknowledges that there are “multiple sources of fill.”) Ex. 9 (Moore) 92:23-93:2; Ex. 1 (Moore)
   123:3-6. Thus, Moore is incapable of saying anything meaningful about Plaintiffs’ and/or the
   members of the cancer cluster’s soil, much less connecting it to Pratt & Whitney in some way.
          Moore also opined that there is a correlation between some homes that received fill from
   Tru Trucking2 and some Plaintiffs’ homes. But he could not identify which, if any, homes in his
   maps in Attachment B were Tru Trucking homes and did not identify the location of any of those
   homes on any map or figure. Ex. 8 (Moore) 327:25-331:9.
          Because Moore does not know from where any home in the Acreage received its fill, his
   conclusion about a supposed “spatial correlation” is irrelevant to this case.




   1
    The identification of the red supposed “fill” homes was based upon a spreadsheet of data—created
   by Plaintiffs’ counsel—that purported to summarize final plumbing inspection dates from Palm
   Beach County Planning, Zoning, and Building records. Ex. 8 (Moore) 280:15-282:3. Moore simply
   assumes the final plumbing inspection dates should reflect the latest date by which fill would have
   been deposited at the red homes, but he did not verify the actual dates on which fill was deposited
   or whether his assumption is reasonable. Ex. 8 (Moore) 279:7-283:4.
   2
    Moreover, by speculating that Tru Trucking obtained fill from Pratt & Whitney, Moore ignores
   the actual evidence presented in this case in the form of testimony by the owner of Tru Trucking,
   Frank Trujillo, who testified that Tru Trucking did not use soil from Pratt & Whitney as fill and
   that much of the residential fill they sold came from Palm Beach Aggregates. Ex. 10 (1/3/18
   Trujillo Tr.) 21:20-22:9; 23:3-11; 24:7-21. Related plaintiffs’ own interrogatory responses reflect
   that they obtained fill for their Acreage properties from Palm Beach Aggregates, as well as from
   soil obtained by digging a pond on their own property or from nearby canals. Composite Ex. 11
   (Interrog. Responses).


                                                    7
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 13 of 28




                  2.      Moore did not employ any reliable methodology to form his “spatial
                          correlation” opinion.
           Even setting aside its irrelevance, Moore did not employ any reliable methodology to arrive
   at his conclusion of a “spatial correlation.” He did not conduct any type of statistical analysis—he
   simply looked at the maps he created and offered his opinion that he thought the houses seemed to
   be “in the vicinity of” one another. Ex. 8 (Moore) 332:2-15; 339:5-24; 339:25-340:5 (Q. “So you
   didn’t conduct any analysis in trying to determine this correlation, as you say, beyond just looking
   at these pictures and – and noting that you see red homes in the vicinity of purple homes; correct?”
   A. “That’s about right.”). This does not constitute a rigorous methodology—or any “expert”
   analysis at all—nor would it assist the trier of fact. Frazier, 387 F.3d at 1262.
           Further, as with “temporal correlation,” Moore had nowhere near sufficient data to support
   this assertion regarding a “spatial correlation.” Moore looked only at the areas immediately
   surrounding Plaintiffs’ homes. It is hardly surprising that there are homes in the vicinity that
   received fill during the time period on which Moore focuses, as practically all properties in the
   area required fill to facilitate building and houses in the area were built over the course of many
   years. But Moore did not look at a “control area” to see if red homes (whatever they actually
   represent) were more common near plaintiff homes than in other areas. Ex. 8 (Moore) 330:2-331:9;
   335:1-24; 339:5-24. There is also no pattern in the distance from the “red fill homes” to the plaintiff
   homes—some plaintiff homes were within a couple lots of a red home; others were 6 or 7 lots
   away from the nearest one. Id. at 332:16-333:15. Moore also admitted there were hundreds upon
   hundreds of non-plaintiff homes that were also “nearby” the red homes, without offering any
   explanation as to how that does not undermine the relevance of his alleged correlation. Id. at 340:9-
   14; 341:7-343:1. Moore’s conclusion that somehow there is a spatial correlation based upon his
   identifying some red homes being “within the vicinity” of some plaintiff homes is not based upon
   any methodology, let alone a reliable one.
           In sum, Moore’s opinion as to a “spatial correlation” should be excluded because it does
   not show anything relevant, it does not reflect the application of any discernible expertise or expert
   methodology, and the core observation that some houses are “in the vicinity” of others that
   allegedly received fill from an unknown source cannot reliably be attributed to anything beyond
   the coincidence of numerous houses in the area periodically receiving fill for construction over
   time.



                                                     8
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 14 of 28




   II.     MOORE’S OPINIONS REGARDING THE SUPPOSED ENVIRONMENTAL
           TRANSPORT OF CONTAMINANTS SHOULD BE EXCLUDED.
           Moore claims that contaminants could have traveled in environmental media between Pratt
   & Whitney and the Acreage. Ex. 3 at 3-5; Ex. 4 at 3; Ex. 5 ¶¶ 50-51; Ex. 6 ¶¶ 9(a)-(i), 10(c), 12,
   Attachment B. He suggests this could have happened one of two ways: through air transport or
   through groundwater. Id. Moore admits that he did not conduct even a scintilla of expert analysis
   regarding whether and how contaminants could travel by wind from Pratt & Whitney to the
   Acreage. He did not conduct expert analysis regarding the possibility of groundwater transport
   either, but he did review the analysis of other hydrogeologists, and regurgitated their conclusions
   in his reports.
           An expert that “simply adopt[s]” another expert’s analysis and conclusions has undertaken
   “a methodology [that] surely does not satisfy the Daubert standards.” In re TMI Litig., 193 F.3d
   613, 716 (3rd Cir. 1999) (finding that an expert’s “unblinking reliance” on other experts’ opinions
   “demonstrates that the methodology he used to formulate his opinion was flawed under Daubert
   as it was not calculated to produce reliable results”). Because Moore merely parroted other experts’
   hydrogeological opinions, his opinions regarding groundwater transport should be excluded.
   Further, Plaintiffs are not pursuing a theory of environmental transport and, in any event, the
   opinions Moore seeks to co-opt have nothing to do with the travel of radioactive material in
   groundwater. Moore’s groundwater opinions should therefore be excluded for the additional
   reason that they do not “fit” Plaintiffs’ case.
           A.        Moore Did Not Conduct Any Expert Analysis To Support His Theory That
                     Contaminants Could Travel By Air From Pratt & Whitney To The Acreage.
           Moore admits that he did not conduct any air-transport modeling, or any other type of air-
   transport analysis, to support his air-transport theory. Ex. 8 (Moore) 275:17-25; 322:2-323:2. He
   also admits that he did not review any air-transport analysis from any other experts. Id. at 276:1-
   18. Because Moore’s speculation about the possibility of contaminant air transport from Pratt &
   Whitney to the Acreage is wholly unsupported, that “opinion” does not come close to clearing the
   bar set by Daubert.
           B.        Moore’s Opinions Related To Groundwater Transport Solely Consist Of
                     Improper Bolstering.
           Moore testified that he knew the proper steps one should take to determine if a contaminant
   could or did travel from one place to another. Id. at 221:1-234:10. He cited various methods



                                                     9
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 15 of 28




   through which one could estimate the rate of groundwater flow, such as Darcy’s formula. Id. at
   222:25-225:5. And he is aware of various methods by which one can estimate the direction of
   groundwater flow, such as the creation of a potentiometric surface map through the measurement
   of the water table in wells. Id. at 225:22-228:14. Indeed, Moore said that he engages in these types
   of methodologies in his normal work. Id. at 219:23-222:12.
          But Moore did not perform any “independent studies or tests” of this nature. Ex. 9 (Moore)
   31:7-23; Ex. 8 (Moore) 234:11-239:18; 270:2-16. Instead, he simply summarized the work done
   by other expert witnesses on hydrogeology retained by other parties—Dr. Stephens and Dr.
   Bedient—whom the Plaintiffs in this case have declared they are not calling in support of their
   claims. 3. Ex. 9 (Moore) 30:19-33:1; 35:4-36:17 (“I believe I was reviewing the reports, as a peer
   in the industry, to render an evaluation as to the validity of the opinions that were rendered by that
   expert, or in that report.”). He did claim to separately review a few articles from the United States
   Geological Survey to confirm some of the assertions made by Dr. Stephens and Dr. Bedient, but
   he admits that this limited article review is nowhere near enough to independently support an
   opinion about the ability of contaminants to travel from Pratt & Whitney to the Acreage. Ex. 8
   (Moore) 248:5-23. Put simply, Moore’s “peer review” does not constitute a reliable methodology
   or an admissible expert opinion under Daubert.
          “While it is true that an expert’s testimony may be formulated by the use of the facts, data
   and conclusions of other experts, such expert must make some findings and not merely regurgitate
   another expert’s opinion.” Eberli v. Cirrus Design Corp., 615 F. Supp. 2d 1357, 1364 (S.D. Fla.
   2009) (internal citations and quotations omitted). Because Moore did nothing more than put his
   stamp of approval on other experts’ hydrogeological opinions—opinions that are not being offered
   independently in this cases—his groundwater opinions are not based upon any reliable
   methodology and should be excluded.
          C.      There Is No “Fit” Between Moore’s Groundwater Opinions And This Case.
          Even if Moore were permitted to adopt wholesale other experts’ analyses, his opinions
   would still be inappropriate, as they do not “fit” the theories upon which Plaintiffs base their case,
   for two reasons.


   3
    In response to a specific inquiry about the scope of expert testimony at issue for purposes of these
   Daubert motions, counsel for Plaintiffs confirmed that they are not relying on Bedient or Stephens
   as experts in this case. DE 571-1 at 1.


                                                    10
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 16 of 28




           First, Plaintiffs have made clear that they are pursuing a theory of contaminant transport
   via a supposed soil trucking conspiracy, not the environmental transport of contaminants. See, e.g.,
   DE 552 at 4-5. To that end, Plaintiffs have disavowed any reliance on Dr. Stephens and Dr.
   Bedient. Any opinion regarding environmental transport between Pratt & Whitney and the Acreage
   is therefore irrelevant to Plaintiffs’ theory of liability and should be excluded from this case.
           Second, even if Plaintiffs were pursuing an environmental transport theory, Moore’s
   groundwater opinions would remain irrelevant. Plaintiffs allege that the cancer cluster was caused
   by radioactive contamination. The experts Moore copied—Dr. Stephens and Dr. Bedient—opined
   on the ability of non-radioactive contaminants like 1,4-Dioxane to travel through groundwater
   between Pratt & Whitney and the Acreage. Ex. 12 (4/7/16 Bedient Decl.), Ex. 13 (4/4/16 Stephens
   Rpt.); Ex. 8 (Moore) 265:9-15; 265:23-266:3 (Q. “Sir, we just established, and you just agreed,
   that Stevens [sic] and Bedient don’t say anything about whether radioactive materials could travel
   from Pratt & Whitney to the groundwater. Do you recall that testimony?” A. “I do.”). They did not
   assess whether and to what extent radioactive materials could travel through groundwater. Ex. 12
   (Bedient) at 39-47; Ex. 13 (Stephens) at 45. Moore admits that different contaminants have
   differing abilities to travel through groundwater. Ex. 8 (Moore) 229:9-12. He also admits that he
   has done nothing to determine whether, how, and how much any particular radioactive material
   could travel in the groundwater near the Acreage. Id. at 273:2-10 (Q. “So you are not offering an
   opinion that radioactive material could travel through groundwater from Pratt & Whitney to the
   Acreage; is that correct?” A. “It’s a hypothetical. I’m not offering an opinion on that right now.”
   Q. “Right. You don’t have an opinion that radioactive material could travel from Pratt & Whitney
   to The Acreage, correct?” A. “I haven’t written that opinion out, no.”). Moore therefore has no
   basis to claim that radioactive materials could travel the great distance between Pratt & Whitney
   and the Acreage through groundwater, rendering his groundwater opinions irrelevant to Plaintiffs’
   theory of liability.
           Moore’s groundwater opinions do not “fit” the facts behind Plaintiffs’ claims, and should
   be excluded.
   III.    MOORE’S OPINIONS REGARDING MOVEMENT OF CONTAMINANTS
           WITHIN THE ACREAGE SHOULD BE EXCLUDED.
           Moore likewise did not employ any reliable or discernible methodology to arrive at his
   opinions regarding the movement of contaminants within the Acreage. Such opinions should
   therefore be excluded.


                                                    11
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 17 of 28




          In the maps comprising Attachment B to his 2017 Report, Moore includes a series of yellow
   lines and blue and red arrows that purport to represent overlays of “direction and prevalence of
   wind contribution,” “[i]nterpolated canal flow direction,” and “[i]nterpolated near-surface
   groundwater flow direction.” His intent apparently is to suggest that alleged contaminants at
   parcels that received fill in 2000-2001 (highlighted in red) could have traveled by air or water to
   select properties in the Acreage of persons diagnosed with cancer. Ex. 6 (Moore) at Attachment
   B. Moore does not actually explain in his 2017 Report what the graphics are meant to represent or
   the significance of the lines and arrows. Ex. 8 (Moore) 315:8-316:20. Nor does he provide an
   explanation in his Report of the source of this information, or the methodology he relied upon to
   create the maps. When deposed, Moore revealed that this was because Attachment B is not
   premised upon any methodology, let alone a reliable one.
          A.      Moore’s Opinion As To Alleged Wind Transport Of Contaminants Is
                  Unsupported And Unreliable.
          According to Moore, his maps depicting the homes of plaintiffs in this and related cases
   and certain parcels that received fill purportedly indicate the “direction and prevalence of wind
   contribution towards” those homes. Ex. 6 (Moore) ¶ 10(g); Attachment B. The implication is that
   contaminants from “red” homes could have traveled by wind to Plaintiffs’ “purple” homes.
   However, this is not based upon any reliable methodology, nor does Moore have the expertise to
   proffer such opinions.
          As explained above, Moore did not create any airborne transport models. 4 Ex. 8 (Moore)
   275:17-25. Indeed, he admitted that he did not conduct any analysis whatsoever “regarding the
   possibility of airborne travel of contaminants in this case.” Id. at 275:17-276:23. Moore did not
   conduct any wind testing or determine typical wind forces or average wind velocity. Id. at 320:12-
   321:14. He did not conduct any analysis regarding what type of contaminants could travel by wind
   and how, much less whether, there is evidence that any contaminant actually did travel by wind.
   Id. at 322:2-323:2. And he did not test any air in the Acreage for the presence of contaminants. Id.
   at 321:15-17. Moore admitted that he just copied and pasted wind patterns from an airport miles



   4
    To the extent Moore intends to testify that his depictions on his maps allegedly support a theory
   that contaminants traveled by air from Pratt & Whitney to the Acreage, his opinions should be
   excluded. Moore expressly admitted that he has “no opinion regarding whether it’s possible for
   airborne particles to travel from Pratt & Whitney to The Acreage.” Ex. 8 (Moore) 276:19-23.


                                                   12
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 18 of 28




   away from the Acreage. Id. at 319:5-320:11. This is patently insufficient and unreliable, as he
   admitted local patterns differ from regional patterns. Id. at 321:18-21.
          Further, Moore admitted that he has no experience in assessing airborne transport of
   contaminants—he has never created an airborne model for transport of particles and has never
   been asked professionally to determine whether it is possible for particulates to travel by wind
   from one location to another. Id. at 274:9-275:16. Moore did not employ a reliable, rigorous
   methodology “based upon sufficient facts or data,” he has no expertise to offer opinions on
   airborne transport, and his opinions regarding the airborne transport of contaminants within the
   Acreage—to the extent they even exist—should be excluded. McClain, 401 F.3d at 1237 (quoting
   Fed. R. Evid. 702).
          B.      Moore’s Theory Of Groundwater Transport Within The Acreage Is Not
                  Supported By A Reliable Methodology.
          Similarly, Moore did not employ any reliable methodology in representing “[i]nterpolated
   canal flow direction” and “[i]nterpolated near-surface groundwater flow direction” on his maps of
   certain Acreage properties. Ex. 6 (Moore) at Attachment B. Moore did not conduct any analysis
   regarding the type of contaminants that could travel by groundwater in the Acreage and how, much
   less whether, there is evidence that any contaminant did travel by groundwater within the Acreage.
          Despite recognizing myriad factors that influence flow, Moore based his opinion regarding
   directional flow solely on the location of some, but not all, canals. Ex. 8 (Moore) 287:8-288:12.
   Moore did not conduct any field analysis to determine if his assumptions were accurate. Moore
   did not test, for instance, water-table height to determine if his guesses were correct. Id. at 289:1-
   5. Nor did he take into account where different wells were placed, or matters like the potentiometric
   surface of groundwater in the area. Id. at 288:16-25. 5
          Further, even if Moore’s methodology was reliable, it wasn’t disclosed. He opines as to
   purported groundwater directions in Attachment B but does not explain how he determined those
   directions. Id. at 284:1-286:2. See Cotromano, 2018 WL 2047468, at *14 (experts “must explain
   the research and methodology they employed in sufficient detail in order to allow the other party’s
   expert to test that hypothesis”). Instead, he claimed to have based his work on his experience. Ex.
   8 (Moore) 286:1-2. Moore simply placed arrows on a map, with no explanation of how they were,


   5
    For context, only one of Pratt & Whitney’s hydrogeologist’s several opinions required the
   collection of water-table heights at over 200 wells.


                                                    13
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 19 of 28




   as he says, “interpolated.” See Ex. 6 (Moore) at Attachment B. His conclusion is thus “connected
   to existing data only by the ipse dixit of the expert.” Kumho Tire Co., 526 U.S. at 157. Having
   failed to employ a reliable, rigorous, or even identifiable methodology, Moore’s opinions should
   be excluded.
          C.      Moore’s Opinions Regarding Alleged Movement Of Contaminants Within
                  The Acreage Do Not “Fit” This Case.
          Moore’s opinions regarding alleged movement of contaminants within the Acreage would
   not be helpful to the trier of fact in this case. There is no “fit” because he offers no opinions as to
   any actual contamination or transport of contamination to any Plaintiff’s home, nor to the home of
   any member of the declared cancer cluster.
          Moore admits he does not know if there is contamination at any particular home in the
   Acreage, including Plaintiffs’ homes, the homes of the individuals who comprise the declared
   cluster, and the homes that purportedly received fill in 2000-2001. Ex. 8 (Moore) 306:4-313:19;
   350:2-5 (claiming that he was assessing the Acreage “on a macro level” and has no opinion
   whether there is contamination at Plaintiffs’ homes, including Featherston’s home). He did not
   independently review any testing data apart from data that was either included in or attached to
   another expert’s report or included in or attached to a factual document that he reviewed. Id. at
   201:19-24; 217:2-16.6 Moore reviewed the report of Plaintiffs’ proffered expert witness Marco
   Kaltofen, but did not do any related, independent analysis, instead simply deferring to Kaltofen
   regarding whether, where, and to what extent radiological contamination existed. Ex. 9 (Moore)
   50:25-51:24; Ex. 8 (Moore) 208:7-19. Moore admitted that he supposedly “discerned . . . from
   reading the Kaltofen report” that the “relative abundance” of radionuclides is “evidence that the
   radioactive materials in The Acreage are derived from an anthropogenic source.” Ex. 8 (Moore)
   209:24-210:15; 211:21-212:1.
          Moore further admits that he has no opinion regarding whether contamination could travel
   from any one particular house to any other particular house. Id. at 304:4-305:11; 313:20-314:19.
   For example, he does not know if contamination could have traveled to the Featherston’s home—


   6
    Nor does Moore have any experience testing samples to determine whether they contain
   radioactive material, let alone determine whether radiological data is reflective of normal
   radioactive material levels or of some type of radioactive contamination. He also has no experience
   examining radiological data from two different places and attempting to determine whether they
   are the same or related. Ex. 8 (Moore) 201:25-205:3.


                                                     14
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 20 of 28




   by water or by air—from any other home in the Acreage. Id. at 349:22-350:1. He additionally
   admitted different contaminants travel differently through groundwater, and he did not assess the
   extent to which radionuclides could travel through groundwater. Id. at 229:9-12; 271:3-25.
           Moore’s opinions and the figures he created are irrelevant and would not assist the trier of
   fact. His opinions essentially boil down to the uncontroversial claim that some contamination can
   sometimes travel through water or by wind. Because he does not have an opinion whether
   contamination did or even could have traveled from some source to any particular home, much
   less that contamination did travel to the home of a cancer-cluster member, his opinions do not help
   Plaintiffs show that Pratt & Whitney caused the cluster. They therefore lack the fit that is required
   by Rule 702 and Daubert and should be excluded. Daubert, 509 U.S. at 591; Frazier, 387 F.3d at
   1260.
   IV.     MOORE’S REMAINING OPINIONS REGARDING THE ALLEGED
           TRANSPORT OF SOIL SHOULD BE EXCLUDED.
           The remainder of Moore’s opinions consist of his lay observations of a small set of
   documents and the larger, unsupported factual inferences he draws from them. It is little more than
   Plaintiffs’ counsel’s narrative of their trucking theory dressed up as expert opinion testimony. This
   is document review and advocacy meant for lawyers, not geology or expert analysis. Moore
   supplants the role of the trier of fact by offering a “factual” narrative describing his view of select
   documents and testimony. Moreover, his factual narrative is not grounded upon any reliable
   methodology and does not fit the facts of this case.
           A.     Moore’s Factual Commentary Is Not An Appropriate Subject Matter For
                  Expert Testimony.
           Moore does not conduct any type of expert analysis to “discern facts” purportedly showing
   that soil from Pratt & Whitney likely went to the Acreage. Rule 702 requires that expert testimony
   be helpful to the trier of fact. It is axiomatic that “[e]xpert testimony is properly excluded when it
   is not needed to clarify facts and issues of common understanding which jurors are able to
   comprehend for themselves.” Hibiscus Assoc. Ltd. v. Bd. of Trustees of Policemen & Firemen Ret.
   Sys. of City of Detroit, 50 F.3d 908, 917 (11th Cir. 1995).
           Everything in Moore’s reports is well within the understanding of the average lay person.
   Moore merely reads some (but not all) of the documents and provides a slanted interpretation of
   selected portions of those documents. He discusses soil excavation projects, including the
   shipment and manifest records for soil; he critiques Magnum, the thermal treatment facility where


                                                     15
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 21 of 28




   petroleum-laden soil from Pratt & Whitney was sent for treatment; he interprets what he sees as
   purported “discrepancies” in manifests for the shipment of soil; and he argumentatively and
   misleadingly characterizes the testimony of witnesses, such as individuals from a trucking
   company. Ex. 6 (Moore) at Attachment C, ¶¶ 1-46. Moore essentially offers a summary of
   Plaintiffs’ trucking theory. 7 For example, Moore’s statements regarding Pratt & Whitney’s
   manifests for the disposal of soil were limited to contending, based upon what Plaintiffs’ counsel
   told him, that there allegedly were insufficient records and “data gaps” regarding the removal of
   soil from Pratt & Whitney. Moore had not even initially reviewed the soil manifests in reaching
   his conclusions, relying instead upon a summary prepared by Plaintiffs’ counsel. Ex. 9 (Moore)
   62:11-16. Moore also provides details about a group of entities that have no known relation to Pratt
   & Whitney, and then parrots the purported connection advocated by Plaintiffs’ counsel—
   describing a 2000 advertisement for fill dirt being sold within the vicinity of Pratt & Whitney. Ex.
   6 (Moore) at Attachment C, ¶¶ 35-43.
          Expert testimony is unnecessary and improper where the witness simply reviews
   documents, deposition transcripts, and exhibits, and then provides “a narrative of selected [] events
   and a summary of” documents. In re Trasylol Prods. Liab. Litig., 709 F. Supp. 2d 1323, 1337 (S.D.
   Fla. 2010); cf. In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531, 551 (S.D.N.Y. Mar. 15, 2004)
   (explaining that because a jury “is equally capable of constructing” the facts of the case from
   evidence introduced through “percipient witnesses and documentary evidence,” the expert’s
   testimony on the subject is not only unnecessary, it is improper). “While an expert must of course
   rely on facts or data in formulating an expert opinion, see Fed. R. Evid. 703, an expert cannot be
   presented to the jury solely for the purpose of constructing a factual narrative based upon record
   evidence.” Highland Capital Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 469 (S.D.N.Y. 2005)
   (ruling factual narrative in expert witness report inadmissible). “[T]estimony by fact witnesses
   familiar with those documents would be far more appropriate . . . and renders [the expert witness’]
   secondhand knowledge unnecessary for the edification of the jury.” LinkCo, Inc. v. Fujitsu Ltd.,




   7
    The Court noted in its Order denying class certification that Plaintiffs’ trucking theory is premised
   upon “a chain of circumstantial evidence,” upon which they “adduce that contaminated soil from
   UTC found its way directly to the Acreage for use as residential landfill.” Cotromano, 2018 WL
   2047468, at *4 n.6.


                                                    16
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 22 of 28




   2002 WL 1585551, at *2 (S.D.N.Y. July 16, 2002) (citation and internal quotation marks omitted)
   (alterations in original).
           Expert testimony also must consist of more than speculation and inferences drawn from
   evidence or “what lawyers for the parties can argue in closing arguments.” Tampa Bay Water v.
   HDR Eng’g, 2011 WL 7429399, at *2 (M.D. Fla. Sept. 8, 2011) (quoting Frazier, 387 F.3d at
   1262–63); see also Highland Capital, 379 F. Supp. 2d at 469 (“no expert may supplant the role of
   counsel in making argument at trial, and the role of the jury [in] interpreting the evidence.”)
   (alteration in original; internal citations and quotations omitted). Moore’s opinions do not contain
   any scientific testimony supporting the opinions he offers. Rather, his opinions seek to usurp the
   factfinder’s role by offering conclusory statements as to the meaning of documents—it “offers
   nothing more than what lawyers for the parties can argue in closing arguments.” Frazier, 387 F.3d
   at 1262-63. “Plainly stated, [the proffered expert] is an advocate, presented with the trappings of
   an expert but with no expectation or intention of abiding by the opinion constraints of Rule 702.”
   In re Trasylol, 709 F. Supp. 2d at 1351. Indeed, Moore betrayed his true role as a conduit for
   Plaintiffs’ counsel’s speculations when questioned about his “opinions.” Ex. 8 (Moore) 435:2-8
   (“I believe it is our claim that these are the daily logs. . . .”) (emphases added).
           Moore’s opinions should be excluded, and he should be prohibited from testifying because
   his characterization of the facts does not assist the trier of fact through the application of
   specialized expertise.
           B.      Moore’s “Opinions” Regarding Supposed Soil Transport Are Not Premised
                   Upon Any Reliable Methodology.
           As a further sign that Moore’s speculations and biased commentary is not proper expert
   testimony, Moore’s factual narrative, including his opinions regarding Pratt & Whitney’s records
   of soil disposal, is not premised upon any discernible methodology employed to reach this
   conclusion. Moore simply read documents and then stated what he believes he can discern from
   them. Again, Moore’s opinions read more like the argument of counsel than testimony from an
   expert witness applying “scientific” or other real expertise.
           For example, Moore offers opinions regarding Pratt & Whitney’s records of soil disposal,
   without offering any explanation for the methodology he employed to reach this conclusion. See
   Ex. 6 (Moore) at Attachment C, ¶¶ 12-17. He discusses what he perceives are “numerous
   inconsistencies and irregularities that appear within [soil shipping] manifests” that Pratt &
   Whitney produced in this case. Id. ¶ 17; see also id. ¶¶ 12-16. Yet Moore does not apply any expert


                                                     17
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 23 of 28




   standard or analysis in determining whether these alleged inconsistencies are meaningful or
   important. Instead, he provides his lay observations of a small set of documents and draws larger,
   unsupported factual inferences from them. When asked how his expertise allowed him to draw the
   conclusion that soil went from Pratt & Whitney to the Acreage, Moore’s response was: “I guess
   my expertise includes reading, reviewing, and understanding other people’s sworn testimony or
   depositions [and] making note of those statements that were made in the record and reiterating
   them and relying upon those in rendering my opinions.” Ex. 8 (Moore) 355:11-24. That is the job
   of the jury, not an expert.
          As another example, Moore opined that there was an elevated demand for fill in the
   Acreage in 2000-2001 but did not perform any calculations; his opinion was based on just “general
   observation.” Id. at 343:3-344:13. Moreover, he fails even at that simplistic, non-expert task. He
   highlights unreliable evidence (like hearsay provided by a Plaintiff), while ignoring the sworn
   testimony of people who were present at the events about which he “opines.” 8 Moore also ignores
   facts that contradict his interpretations. For example, he does not include in his “discerned facts”
   that Frank Trujillo testified that he never took soil from Pratt & Whitney and dumped it in the
   Acreage. Id. at 397:1-5; 397:16-398:14 (admitting that Trujillo’s testimony contradicts his
   opinion). In addition, Moore makes logical leaps about what documents purportedly mean while
   ignoring sworn testimony that directly contradicts his interpretations. As but one example, Moore
   claims that an audit of the Magnum soil treatment facility stated that Magnum could only receive
   60,000 tons of soil in a year, which, he claims, shows that Magnum never could have handled the
   10,000 tons of soil Pratt & Whitney sent in October and November of 2000. Ex. 6 (Moore) at
   Attachment C, ¶¶ 8-9. In reality, the audit says no such thing. The audit merely estimates the
   “Annual Quantity of Waste Managed at The Facility.” Ex. 17 (1999 ERM Audit) at 7, 11. And the
   former manager of the Magnum facility testified that Magnum could receive 10,000 tons of soil in
   a week. Ex. 15 (Miskimens) 82:1-4.



   8
    A former Magnum employee testified that Magnum did not sell fill dirt for use in residential areas,
   Ex. 14 (9/20/17 Johnson Dep.) 19:15-17, and another said that 90% - 99% of Magnum’s
   remediated soil was sold to a single asphalt company. Ex. 15 (9/27/17 Miskimens Dep.) 32:21-
   33:1. Moore ignores that testimony. He instead relies on a hearsay statement made by former
   Plaintiff Tracy Newfield. Ex. 16 (2/22/18 Newfield Interrog. Answers). Ms. Newfield claims that
   Perry Williams, an independent contractor who did work at Pratt & Whitney, told her that he
   bought soil from Magnum for use as residential fill. Id.


                                                   18
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 24 of 28




          Plaintiffs cannot rescue Moore’s inadmissible opinions by reference to his experience as a
   “Licensed Site Professional” and “Professional Geologist,” Ex. 6 (Moore) ¶ 3, because he
   “neglects to explain how his experience supports his conclusion.” LinkCo, 2002 WL 1585551, at
   *4. Moore also admitted that his prior soil disposal consulting work did not include providing
   input on record maintenance related to the project, which is a primary focus of his criticisms here.
   Ex. 9 (Moore) 159:17-23. “While it is permissible for [an expert] to base his opinion on his own
   experience, he must do more than aver conclusorily that his experience led to his opinion.” LinkCo,
   2002 WL 1585551, at *4. “Without good explanations, courts cannot assess the reliability of any
   conclusion drawn by an expert, even if he possesses relevant experience.” Id. “[N]othing in either
   Daubert or the Federal Rules of Evidence requires a district court to admit opinion evidence that
   is connected to existing data only by the ipse dixit of the expert.” Gen. Elec. Co. v. Joiner, 522
   U.S. 136, 146 (1997). Moore offers his opinions without explanation as to how he reached his
   conclusion nor how his factual summary relates to the conclusions. 9
          C.      Moore’s Speculative Interpretations Of Documents Are Irrelevant.
          Moore’s opinions are based upon mere speculation, are not grounded in any methodology,
   and require no expertise. They also are not relevant and would not assist the trier of fact—there is
   no fit to the facts of this case. Again, Moore cannot point to a single property that purportedly
   received fill from Pratt & Whitney, and has not even tried to claim that a Plaintiff or member of
   the declared cancer cluster received such fill. Ex. 8 (Moore) 344:25-345:15. Moore also cannot
   say that any fill that left Pratt & Whitney had radioactive material in it, much less material that
   purportedly caused anyone’s cancer. Id. at 208:20-25; 367:21-368:14; 393:24-394:3. Moore
   further does not know where any of the fill purportedly used at those properties came from. Id. at
   283:8-25; 326:7-17. He claims that the red houses on his figures in Attachment B are relevant
   because they received fill in 2000-2001. However, he does not have any information as to where
   any homeowners in the Acreage got their fill. Ex. 9 (Moore) 92:23-93:2. He further admitted that
   he did not look at “whether any other place could have been a source for particulate matter in the



   9
    As with all other experts, UTC reserves objections to Moore’s testimony at trial based on a lack
   of probative value. See Fed. R. Evid. 403. When (as here) a party dresses factual testimony in a
   veneer of expert testimony, there is a palpable risk of prejudice, given that experts “may be
   assigned talismanic significance in the eyes of lay jurors.” Frazier, 387 F.3d at 1263. The risk of
   prejudice heightens the importance of the Court’s role as a gatekeeper.


                                                   19
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 25 of 28




   Acreage” and admitted that there is no “direct documentation of relocation of the soils” from Pratt
   & Whitney to the Acreage. Id. at 96:14-97:9.
           Moore’s “opinions” suffer from an even more foundational and dispositive shortcoming as
   well. Moore claims soil from Pratt & Whitney could have been used as fill dirt in the Acreage
   between 1993 and 2001. Ex. 4 (Moore) at 2, 4, 6. To determine if homes received fill dirt during
   this period (and thus potentially received fill from Pratt & Whitney, according to him), Moore
   established a “speculated window for fill” based on the date of these and related Plaintiffs’ homes’
   construction permits and plumbing inspections. Ex. 8 (Moore) 279:7-283:4; Ex. 18 (Moore’s
   “speculated window[s] for fill”). Yet Moore did not even identify the individuals who comprised
   the FDOH’s announced cancer cluster, much less show that their homes were built during the
   window when Moore claims that fill could have come from Pratt & Whitney. And what is more,
   the only home Moore assessed that is actually associated with a member of the cancer cluster—
   that of former Plaintiff Newfield—was built in 2002, after the period when Moore himself says
   homes could have received soil from Pratt & Whitney. Ex. 1 (1/11/18 Perry Test.) 74:1-75:10
   (Newfield is the only Plaintiff who was a member of the FDOH’s declared cancer cluster); Ex. 18
   (Newfield’s “speculated window for fill” occurred in 2002). Thus, even Moore’s unsupported
   speculation does not establish that any member of the cancer cluster received fill from Pratt &
   Whitney, and in fact affirmatively suggests to the contrary. Moore’s analysis therefore does not
   help Plaintiffs show any causal link between Pratt & Whitney and the cancer cluster and is thus
   irrelevant.
           In sum, even if Moore’s opinions were based on some reliable methodology, they do not
   make it any more likely that Pratt & Whitney caused the cancer cluster on which Plaintiffs base
   their case. Moore’s “unscientific speculation” is not proper expert testimony and should be
   excluded. Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir. 2014)
   (quoting Allison v. McGhan Med. Corp., 184 F.3d 1300, 1316–17 (11th Cir. 1999)).
                                            CONCLUSION
           For the foregoing reasons, Moore’s opinions should be excluded in their entirety.




                                                   20
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 26 of 28




                                    REQUEST FOR HEARING

          Pratt & Whitney respectfully requests a hearing on this motion. This motion concerns

   expert testimony regarding geological, hydrogeological, and radiological issues, and is therefore

   more complex than a typical motion. Pratt & Whitney believes that oral argument will aid this

   Court in understanding the facts and issues presented in the parties’ briefing. Pratt & Whitney

   estimates that this motion requires 30 minutes of oral argument.
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 27 of 28




          Pratt & Whitney’s Daubert Motion to Exclude the Testimony of Brian D. Moore
                             And Incorporated Memorandum of Law

                                       Index to Exhibits


    Exhibit 1            Transcript of Hearing on Motion for Class Certification, January 11,
                         2018
    Exhibit 2            Transcript of Hearing on Motion for Class Certification, January 10,
                         2018
    Exhibit 3            Declaration of Brian Moore, May 23, 2016
    Exhibit 4            Supplemental Declaration of Brian Moore, August 8, 2016
    Exhibit 5            Class Certification Direct Testimony Affidavit of Brian Moore,
                         December 1, 2017
    Exhibit 6            Report of Brian Moore, December 22, 2017
    Exhibit 7            Reply to the Responses to the Opinion of Brian D. Moore as Contained
                         in UTC Expert Submissions, March 23, 2018
    Exhibit 8            Deposition of Brian Moore, April 20, 2018
    Exhibit 9            Deposition of Brian Moore, September 16, 2016
    Exhibit 10           Deposition of Frank Trujillo, January 3, 2018
    Exhibit 11           Notice of Serving Answers to Defendant’s Second Set of
    (Composite)          Interrogatories – Gayahpersad, July 7, 2016
                         Notice of Serving Answers to Defendant’s Second Set of
                         Interrogatories – Wise, July 7, 2016
    Exhibit 12           Report of Phillip Bedient, Ph.D., April 7, 2016
    Exhibit 13           Declaration of Daniel B. Stephens, Ph.D., April 4, 2016
    Exhibit 14           Deposition of Donna Johnson, September 20, 2017
    Exhibit 15           Deposition of Rebecca Miskimens (nee Piche), September 27, 2017
    Exhibit 16           Notice of Serving Verified Revised Updated Answers to Defendant’s
                         Second Set of Interrogatories to Newfield, February 22, 2018
    Exhibit 17           ERM Audit of Magnum Environmental Services, Inc., March 5, 1999
    Exhibit 18           Exhibit 16 to Deposition of Brian Moore
Case 9:13-cv-80928-KAM Document 602 Entered on FLSD Docket 05/20/2020 Page 28 of 28




    Dated: May 20, 2020               Respectfully submitted,

                                      By: /s/ Gregor J. Schwinghammer
                                      GUNSTER, YOAKLEY & STEWART, P.A.
                                      777 South Flagler Drive, Suite 500 East
                                      West Palm Beach, FL 33401
                                      Telephone: (561) 650-0595
                                      Facsimile: (561) 655-5677
                                      GREGOR J. SCHWINGHAMMER, JR.
                                      Florida      Bar       No.      090158
                                      gschwinghammer@gunster.com
                                      BARBARA BOLTON LITTEN
                                      Florida Bar No. 0091642
                                      blitten@gunster.com

                                      BARTLIT BECK LLP
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Telephone: (312) 494-4400
                                      Facsimile: (312) 494-4440
                                      SEAN W. GALLAGHER
                                      Pro Hac Vice
                                      sean.gallagher@bartlitbeck.com
                                      ANDREW C. MacNALLY
                                      Pro Hac Vice
                                      andrew.macnally@bartlitbeck.com
                                      DANIEL R. McELROY
                                      Pro Hac Vice
                                      daniel.mcelroy@bartlitbeck.com
                                      ALEX L. GRODEN
                                      Pro Hac Vice
                                      alex.groden@bartlitbeck.com

                                      Attorneys for Defendant Raytheon Technologies
                                      Corporation (Pratt & Whitney)
